Citation Nr: 9920562	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to a compensable rating for residuals of 
facial lacerations.  


REPRESENTATION

Appellant represented by:	Jane Stracner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active air service from October 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of facial lacerations and assigned a noncompensable 
rating; granted service connection for traumatic arthritis of 
the right knee and assigned a noncompensable rating; granted 
service connection for a deviated nasal septum and assigned a 
noncompensable rating; denied service connection for 
arthritis of the cervical spine; denied service connection 
for arthritis of the lower back; denied service connection 
for residuals of fractures of the mandible and right tenth 
rib; denied service connection for dental trauma with loss of 
gum tissue; and denied entitlement to a compensable rating 
under the provisions of 38 C.F.R. § 3.324.  

Subsequently, the veteran submitted additional evidence in 
support of his claims.  The RO reviewed this evidence and, in 
an April 1996 rating decision, denied service connection for 
arthritis of the cervical spine and lower back.  In a May 
1996 rating decision, the RO granted a 10 percent rating for 
the service-connected deviated nasal septum; denied service 
connection for arthritis of the cervical spine and lower 
back; denied service connection for dental trauma with loss 
of gum tissue; and denied a compensable rating for residuals 
of facial lacerations.  

In his June 1996 Notice of Disagreement, the veteran 
challenged the denial of service connection for arthritis of 
the cervical spine, the denial of service connection for 
dental trauma with loss of gum tissue, and the denial of a 
compensable rating for the service-connected residuals of 
facial lacerations.  He also requested a hearing before a 
Member of the Board at the local office.  The RO provided the 
veteran a Statement of the Case (SOC) in May 1997, which 
addressed the issues of entitlement to service connection for 
arthritis of the cervical spine, and entitlement to a 
compensable rating for the service-connected residuals of 
facial lacerations.  The veteran perfected his appeal on 
these issues by filing a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in June 1997.  He also remarked on the 
form that he was seeking service connection for dental 
trauma, without compensation.  

In a July 1997 rating decision, the RO granted service 
connection for dental trauma to tooth number seven, tooth 
number eight, and tooth number nine.  It was noted that this 
was considered a full grant of benefits sought on appeal and 
no further action was to be taken on the issue.  It does not 
appear that the veteran expressed any further disagreement 
with this determination.  Therefore, it will not be addressed 
herein.  

The veteran continued to submit additional evidence in 
support of his claim, and in an April 1998 Supplemental 
Statement of the Case (SSOC), the RO confirmed the denials.  
Subsequently, in a November 1998 SSOC, the RO included 
service connection for degenerative arthritis of the cervical 
spine and the lower back.  

The veteran testified at a Travel Board hearing before the 
undersigned Member of the Board at the local office in 
February 1999.  At that time, he related that he was not 
pursuing a claim of service connection for arthritis of the 
lower back.  He was seeking service connection for arthritis 
of the cervical spine, and a compensable rating for residuals 
of facial lacerations.  Therefore, these are the only two 
issues that are for consideration by the Board at this time.  

Finally, the Board notes that, at the hearing in February 
1999, the veteran had newly retained counsel representing 
him.  This was verified by the veteran on the record, and the 
undersigned Board Member accepted this testimony, and the 
transcript of the hearing, as the veteran's granting of power 
of attorney to the counsel named on the first page of this 
decision.  

The issue of entitlement to a compensable rating for 
residuals of facial lacerations is addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident in 
the line of duty in service in October 1952, and sustained 
head trauma.  

2.  The veteran has arthritis of the cervical spine.  

3.  Despite many years post-service in which arthritis of the 
cervical spine was not demonstrated, medical opinions in 
October 1995 and May 1998 relate the veteran's current 
arthritis of the cervical spine to the injuries sustained in 
the motor vehicle accident in service.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's arthritis of the 
cervical spine resulted from the injury he sustained in 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that his arthritis of the cervical spine is due to 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that the veteran was 
admitted to a hospital on October 20, 1952, after he had been 
involved in a motor vehicle accident.  He had lacerations on 
his face and right knee, which were sutured.  Upon separation 
examination in September 1954, it was noted that the 
lacerations of the lower lip and the right knee had healed.  
No other residuals from the accident were noted.  

A report, dated October 20, 1952, revealed that the veteran 
was involved in a motor vehicle accident on that date.  In a 
signed statement, dated October 23, 1952, a fellow airman 
wrote that he was in the vehicle with the veteran when it 
crashed.  The veteran was driving the car at the time.  

At a VA examination in November 1994, the veteran reported a 
history of involvement in a motor vehicle accident in 1952.  
He related that he had sustained a whiplash injury to his 
neck, a head concussion, lacerations of the lower lip, a 
fractured upper jaw, a broken nose, a fracture of the right 
10th rib, and a contusion and laceration of the right knee.  
He indicated that, after the accident, he had experienced 
persistent neck pain, which had worsened over the years.  He 
stated that, in 1984, he had seen a physician, and X-rays had 
revealed severe degenerative arthritis of the cervical spine.  
At the time of the 1994 examination, the veteran complained 
of neck pain with restricted motion, and numbness from the 
back of his neck down to the right and left arms.  

Clinical evaluation revealed that the neck was slightly 
stiff, with restricted range of motion.  The tested range of 
motion of the cervical spine was-forward flexion to 25 
degrees; backward extension to 20 degrees; right and left 
lateral flexion to 25 degrees; and right and left rotation to 
30 degrees.  There was no fixed deformity or postural 
abnormality.  There was slight spasm in the musculature of 
the back of the neck upon extreme rotation.  X-rays of the 
cervical spine revealed arthritis.  The impression was 
cervical spine arthritis, with possible impingement of the 
nerves which caused difficulty in swallowing.  

In an October 1995 letter, George S. McCan, M.D., a private 
physician, related that he had treated the veteran for 
cervical disc degeneration, with bone spur formation, from 
1984 to 1989.  The veteran had reported to him that, in 1952, 
he had been involved in a forward-impact collision which 
resulted in severe facial injuries and subsequent neck pain.  
He was treated by chiropractors during the 1950's and 1960's.  
In 1984, he was examined by Dr. Amyes, who diagnosed severe 
and advanced cervical disc degeneration, arthritis, and bone 
spur formation.  Dr. Amyes had attributed the cervical spine 
spondylosis to the 1952 automobile accident.  Dr. McCan 
concluded, based on the veteran's history, that the cause of 
the cervical spine spondylosis and bone formation was 
probably the 1952 automobile accident.  

In an October 1995 letter, D. Thomas Rogers, M.D., a private 
physician, reported that he had examined the veteran earlier 
that month.  The veteran had related complaints of residual 
problems with his neck after a severe automobile accident in 
service.  Dr. Rogers reviewed pictures of the accident, and 
the veteran informed him that his head had gone through the 
windshield.  Dr. Rogers also reviewed treatment reports from 
Edwin Amyes, M.D., a neurosurgeon, dated in 1984, and noted 
that Dr. Amyes had opined that the veteran's neck problems 
were related to his accident in service.  

At present, the veteran complained of increased neck pain.  
Physical examination revealed that he had severely limited 
neck movements.  He was able to rotate his head approximately 
50 degrees; tilt his head to the right to 20 degrees; tilt 
his head to the left to 30 degrees; and extend his head to 10 
degrees.  Upon forward flexion of the neck, he developed 
tingling into the forearms and the fourth and fifth fingers.  
Dr. Rogers noted that X-rays taken in July 1984 had shown 
osteophytes anteriorly at C5-6, and to a lesser extent at C4-
5.  Subsequent X-rays, dated in February 1988, revealed 
progressive changes in formation of the bone spurs at these 
levels.  The diagnostic impression was post-traumatic 
cervical myelopathy.  Dr. Rogers indicated that he had 
reviewed the veteran's medical records, and he stated that, 
in all medical certainty, no one could have an injury of such 
severity whereupon a head would go through a windshield such 
that there would be a return to a normal cervical spine.  Dr. 
Rogers concluded that this injury set in place the process 
that caused the bone spurs in the veteran's neck to form.  In 
addition, there had been progressive changes and evidence of 
nerve involvement.  

In a December 1995 letter, Marianne D'Amore, D.C., L.Ac, of 
the D'Amore Natural Healing Center, reported that the veteran 
was seen in her office, beginning in September 1985, for 
complaints of a chronic neck condition.  His last visit had 
been in February 1988.  She related that the veteran's neck 
disability had deteriorated.  The presence of severe 
degenerative joint disease and spondylosis made treatment 
difficult, and results were less than satisfactory.  

In a December 1995 letter, Eva Kramer, P.T., of Skandia 
Physical Therapy, remarked that that facility no longer had 
treatment records pertaining to the veteran on file.  
However, Ms. Kramer recalled that she had treated the veteran 
on several occasions between 1984 and 1989, for pain and 
discomfort in his neck.  He had been referred to her by Dr. 
McCan.  

Numerous treatment reports and letters from Anthony Bohan, 
M.D., J.D., FACP, FACR, are of record.  Dr. Bohan had treated 
the veteran for his neck disability, and had also previously 
represented the veteran as an attorney in the present claim.  
He opined that the veteran's osteoarthritis of the cervical 
spine was consistent with prior injury.  

At a VA examination in May 1998, the veteran reported that he 
had been involved in a motor vehicle accident in 1952, and 
injured his neck and face.  At present, he complained of 
intense neck pain, with severe headaches and limitation of 
motion.  Clinical evaluation of the neck revealed flexion to 
50 degrees; extension to 20 degrees; and right and left 
rotation to 15 degrees.  It was reported that the neck was 
stiff, and there was pain in all directions.  X-rays dated in 
February 1998 revealed marked degenerative joint disease, 
especially in C4-7; C6-C7 appeared to be fused.  All of the 
neuroforamina were patent.  The diagnosis was cervical 
degenerative joint disease with marked dysfunction.  The 
examiner noted that he had reviewed the veteran's medical 
records and claims file in conjunction with the examination.  
Based upon a review of this evidence, as well as the current 
examination, he opined that the veteran's neck dysfunction 
came mostly from previous injury sustained in the motor 
vehicle accident in 1952.  In addition, the aging process was 
noted to be an aggravating factor.  

At a personal hearing before the undersigned Member of the 
Board at the RO in February 1999, the veteran testified at 
length as to his involvement in the motor vehicle accident in 
1952.  He reiterated that his head had hit the windshield and 
he had sustained severe facial lacerations.  He was stationed 
in England at the time, and was transporting two other 
personnel to a Royal Air Force station base.  He testified 
that he was on duty at the time of the accident, and there 
was no finding of fault or misconduct on his part.  He 
further testified that he has had a chronic neck problem 
since the accident.  The pain continued to become worse, and 
he stated that, since 1984, he has been under the continuous 
care of doctors for the problem.  

In an April 1999 letter, sent directly to the Board, the 
veteran's attorney followed up on the Travel Board hearing by 
advancing additional arguments on behalf of the veteran.  In 
addition, the attorney stated that she had requested a copy 
of the transcript of the hearing conducted in February 1999, 
but had not received it.  She also noted that VA had not 
responded to a brief that had been submitted by the veteran's 
previous attorney in 1997.  She requested a response to that 
brief, and requested consideration of additional evidence 
included in her letter.  In essence, the additional evidence 
consisted of further written arguments on the merits of the 
claim.  

A letter in the claims file reflects that the Administrative 
Service of the Board sent the veteran's attorney a copy of 
the transcript of the February 1999 hearing, in response to 
the attorney's April 1999 letter.

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for arthritis, 
although it is not otherwise established as incurred in 
service, if the disease is manifested to a 10 percent degree 
within one year following the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.307(a)(3) (1998).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet.App. 22, 
30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Having carefully reviewed the evidentiary record, the Board 
concludes that the veteran has presented a well-grounded 
claim of service connection for arthritis of the cervical 
spine.  The record before us includes evidence of an injury 
in service, a current disability, and medical opinion 
evidence relating the veteran's arthritis of the cervical 
spine to the injury in service.  In this respect, we note 
that the medical opinion evidence presented by the veteran is 
based, in part, upon his reported history of the accident, as 
well as his post-service complaints of neck pain, decreased 
motion, and headaches.  We further note that, when a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the ensuing medical conclusions, as they have no greater 
probative value than the facts alleged by the lay veteran.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  However, we also note 
that a lay person is qualified to testify as to the physical 
manifestations of a disease.   Savage v. Gober, 10 Vet.App. 
488, 495 (1997); see also Harvey v. Brown, 6 Vet.App. 390, 
393 (1994).  

The service medical records do not show definitive evidence 
of neck problems and, upon separation examination in 
September 1954, clinical evaluation was normal.  However, 
service medical records do document severe facial trauma 
which had been sustained in a motor vehicle accident, and 
there are competent medical opinions of record to the effect 
that the veteran's current arthritis of the cervical spine is 
consistent with the injury he sustained in the accident.  We 
recognize that the evidentiary record is not strongly in the 
veteran's favor, in light of the lengthy period after service 
before arthritis was diagnosed.  Nevertheless, in this 
instance, the medical opinions of record are based upon both 
the veteran's related history of neck problems, and a 
complete and thorough review of the his medical history.  

Therefore, in view of the foregoing, we conclude that the 
evidence of record, although not preponderating in support of 
the claim, at least raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the veteran's 
favor.  Granting the veteran the benefit of the doubt, the 
Board concludes that it is at least as likely as not that his 
arthritis of the cervical spine resulted from the injury he 
sustained in service.  Accordingly, upon de novo review by 
the Board, service connection is warranted under the 
reasonable doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(d).  

In addressing the arguments presented by the veteran's 
attorney in her April 1999 letter, the Board notes that it 
appears she subsequently received a copy of the transcript 
from the veteran's February 1999 hearing.  Further, we are 
aware that the RO has not had the opportunity to formally 
consider the points advanced in her letter, since it was 
submitted after the completion of the processing of this 
appeal, including certification of the case to the Board.  
Due process of law ordinarily requires that the RO review 
evidence in the first instance, unless the appellant waives 
such consideration.  38 C.F.R. § 20.1304(c) (1998).  
Consideration of this evidence was not specifically waived by 
the veteran or his attorney; however, in view of our decision 
today, we agree with the assertion of the veteran's attorney, 
in her letter, that further delay would be unfair to the 
veteran, and there will be no harm to him in our proceeding 
without remand for the RO to review the additional evidence 
and arguments presented.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc), wherein the Court held that it is 
not prejudicial error for the Board to eschew a useless 
remand.

Finally, the Board considers the present decision to be a 
sufficient response to the brief previously submitted by the 
veteran's earlier counsel, in August 1997, to which the RO 
made reference in its SSOC issued in July 1998.  To whatever 
extent the veteran's attorney, then or now, was anticipating 
some sort of response in opposition to the contentions 
advanced on the veteran's behalf, we would emphasize that, 
consistent with "the historically non-adversarial system of 
awarding benefits to veterans," the Board does not obtain 
arguments in rebuttal of a veteran's contentions, but instead 
decides cases before it based upon the evidence of record.  
See, e.g., Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).


ORDER

Service connection for arthritis of the cervical spine is 
granted.  


REMAND

As noted above, the veteran sustained severe facial 
lacerations in a motor vehicle accident in 1952.  A clinical 
record, dated October 20, 1952, related that the veteran had 
a laceration on the lower lip, with marginal artery and nerve 
involvement; and a laceration on the chin, with no artery or 
nerve involvement.  At present, he reports that he has 
functional disability associated with his mouth as a result 
of this injury.  In particular, he asserts that his lower lip 
is numb, and that he has difficulty with his speech.  
Photographs in the claims folder also show scars on the inner 
lip and the chin.  

The veteran is currently service-connected for the scars 
associated with the lacerations to his lower lip, and a 
noncompensable rating has been assigned.  The rating 
decisions in the claims file reflect that he has been rated 
under Diagnostic Code (DC) 7800, for this aspect of the 
disability, which applies to disfiguring scars of the head, 
face, or neck.  It provides that a slightly disfiguring scar 
is noncompensable; a moderately disfiguring scar is to be 
rated as 10 percent disabling; a severely disfiguring scar, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, is to be rated as 30 percent 
disabling; and a complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement, is to be rated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The veteran's service-connected scars could also be rated 
under DC's 7803, 7804, and 7805.  DC 7803 provides that a 
superficial scar which is poorly nourished, with repeated 
ulceration, warrants a 10 percent disability rating.  DC 7804 
provides that a superficial scar which is tender and painful 
on objective demonstration also warrants a 10 percent 
disability rating.  DC 7805 provides that a scar may be rated 
based upon limitation of function of the part affected.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

In Esteban v. Brown, 6 Vet.App. 259 (1994), the Court held 
that residuals of injury to the face should, where the facts 
warrant, be rated separately under DC 7800 (disfigurement), 
DC 7804 (painful scars), and DC 5325 (facial muscle damage), 
because none of the symptomatology for any one of the three 
conditions was duplicative of or overlapping with the 
symptomatology of the other two conditions.  See VAOPGCPREC 
9-98 (Aug. 14, 1998), holding that additional disability due 
to arthritis need not meet a compensable level of disability 
under the limitation-of-motion codes in order to warrant a 
separate rating; see also Evans v. Brown, 9 Vet.App. 273, 281 
(1996), stating, "A veteran can receive separate disability 
ratings unless the conditions constitute the 'same 
disability' or the 'same manifestation' under 38 C.F.R. § 
4.14 (1995)."

DC 5325 provides that injury to the facial muscles should be 
rated based on functional impairment as seventh (facial) 
cranial nerve neuropathy under DC 8207, or as a disfiguring 
scar under DC 7800.  A minimum rating of 10 percent is to be 
assigned if the injury interferes, to any extent, with 
mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 (1998).  
DC 8207 provides ratings for paralysis of the seventh 
(facial) cranial nerve.  Incomplete, moderate paralysis is 
assigned a 10 percent disability rating.  Incomplete, severe 
paralysis is assigned a 20 percent disability rating; and 
complete paralysis warrants a 30 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8207 (1998).  

At a VA examination in May 1998, clinical evaluation of the 
mouth revealed that there was a faint scar on the veteran's 
lower lip that was nontender and well-healed.  In addition, 
the examiner commented that there was no deformity.  
Photographs of record confirm these findings.  However, the 
examiner also noted that sensation in the lower lip was 
decreased by touch, and he diagnosed facial trauma with some 
residual dysfunction, especially in speech.  The extent of 
the impairment was not reported.  Similar findings had been 
made at a prior VA examination in February 1998.  At that 
time, it was noted that the veteran was to be scheduled for 
an ENT consultation to evaluate his speech pathology and 
numbness of the lip, and a Dermatology consultation to 
evaluate the lip scars and their effect, if any, upon his 
speech.  

It appears that the veteran was scheduled for these 
examinations; however, he had a family emergency and 
requested that they be rescheduled.  It further appears that 
there may have been some miscommunication regarding the 
rescheduling of these appointments.  At his personal hearing 
before the undersigned Member of the Board at the local 
office in February 1999, the veteran explained that he had 
reported to all examinations of which he was made aware.  He 
indicated that, if deemed necessary, he would appear for any 
additional examinations.  

The Board finds that the medical evidence of record is 
insufficient to properly rate the residual disability 
associated with the veteran's service-connected facial 
lacerations under the relevant diagnostic codes.  As such, 
further development is necessary.  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should contact the veteran and ask him 
to identify any places at which he received 
medical care for disability associated with 
residuals of his facial lacerations.  After 
obtaining any authorization as may be required, 
the RO should attempt to obtain, and associate 
with the file, copies of any records the veteran 
has identified that are not already in the claims 
file.  

2.  The veteran should be afforded the opportunity 
to submit any written medical opinions in support 
of his claim or, if he needs assistance, advise 
the RO as to any medical professional he believes 
can provide evidence or an opinion relevant to the 
issues in this case.  

3.  When the above development has been completed, 
the veteran should be scheduled for examination to 
evaluate his dermatological and neurological 
status in connection with his service-connected 
residuals of facial lacerations.  The claims 
folder should be referred to the examiner(s) for 
review, so that the veteran's history may be 
considered.  The physician(s) should review the 
pertinent records in the claims folder, 
particularly the service medical records, and 
provide a written response to the following 
questions:  

a.  Are the scars associated with the 
veteran's facial lacerations disfiguring?  If 
so, please indicate whether the disfigurement 
is slight, moderate, or severe.  Are the 
scars tender or painful, or poorly nourished 
with repeated ulceration?

b.  Is the veteran's seventh (facial) cranial 
nerve paralyzed?  If so, to what extent?  Is 
the paralysis complete or incomplete?  Is the 
paralysis consistent with, and related to, 
the facial lacerations the veteran sustained 
in service, or is it attributed to other 
causes?

c.  Does the veteran have functional 
impairment of the seventh (facial) cranial 
nerve?  If so, does this impairment affect 
speech, mastication, sensation, or any other 
function associated with that nerve?  Please 
list all functional impairments demonstrated 
by the veteran that would be attributed to 
injury to this nerve, and to the extent 
possible, describe the degree of impairment 
in each function.  

4.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.

5.  Thereafter, the RO should readjudicate the 
claim for a compensable rating for residuals of 
facial lacerations, and consider the disability 
under all applicable diagnostic codes.  If the 
decision remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

The veteran need take no action until he is notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet.App 129, 
141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

